Exhibit 10.4

July 8, 2020

Mark Arian

c/o Korn Ferry

1900 Avenue of the Stars, Suite 2600

Los Angeles, CA 90067

 

Re:

Employment Letter dated as of March 17, 2017 between Korn Ferry (“Korn Ferry”)
and Mark Arian (“Employment Letter”) and the Letter Agreement dated as of April
14, 2020

Dear Mark:

Reference is made to the Letter Agreement, dated April 14, 2020, between you and
Korn Ferry, which amended the applicable terms and conditions of your Employment
Letter (the “Employment Letter Amendment”). This letter amends the Employment
Letter Amendment by deleting the reference to “August 31, 2020” and substituting
in its stead “December 31, 2020”, having the effect of extending the temporary
reduction of your annual rate of base salary described in the Employment Letter
Amendment through December 31, 2020. It is agreed that the extension of the
temporary salary reduction above shall not, alone, be a basis for Good Reason or
any constructive termination claim and does not constitute Good Reason under
your Employment Letter. Except as expressly modified by this letter, the terms
and conditions set forth in the Employment Letter and the Employment Letter
Amendment remain in full force and effect and are incorporated herein by
reference.

Please indicate your acceptance of this letter agreement amending your
Employment Letter and the Employment Letter Amendment by signing and dating a
copy of this letter agreement in the spaces provided below and returning such
signed and dated copy to me. I thank you for your continued commitment to Korn
Ferry.

 

      Sincerely,      

/s/ Jonathan Kuai

      Jonathan Kuai

ACCEPTED AND AGREED TO:

 

/s/ Mark Arian

     

July 8, 2020                                        

Mark Arian      

Date of Signature